
	
		I
		111th CONGRESS
		2d Session
		H. R. 5111
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Mr. Pitts (for
			 himself, Mr. Aderholt,
			 Mr. Akin, Mr. Bachus, Mr.
			 Barrett of South Carolina, Mr.
			 Bartlett, Mr. Bilirakis,
			 Mrs. Blackburn,
			 Mr. Boehner,
			 Mr. Boozman,
			 Mr. Brown of South Carolina,
			 Mr. Cantor,
			 Mr. Chaffetz,
			 Mr. Conaway,
			 Mr. Davis of Tennessee,
			 Mr. Fleming,
			 Mr. Fortenberry,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Garrett of New Jersey,
			 Mr. Gingrey of Georgia,
			 Mr. Gohmert,
			 Mr. Griffith,
			 Mr. Hensarling,
			 Mr. Hoekstra,
			 Mr. Holden,
			 Mr. Inglis,
			 Mr. Issa, Mr. Jordan of Ohio, Mr. Lamborn, Mr.
			 Latta, Mr. Lipinski,
			 Mr. Manzullo,
			 Mr. Marchant,
			 Mr. McHenry,
			 Mr. McIntyre,
			 Mr. Neugebauer,
			 Mr. Pence,
			 Mr. Roe of Tennessee,
			 Mr. Ryan of Wisconsin,
			 Mr. Smith of New Jersey,
			 Mr. Scalise,
			 Mrs. Schmidt,
			 Mr. Taylor,
			 Mr. Tiahrt,
			 Mr. Wilson of South Carolina,
			 Mr. Brady of Texas,
			 Mr. Daniel E. Lungren of California,
			 Mr. Childers,
			 Mr. Marshall, and
			 Mr. Sessions) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to modify special rules relating to coverage of abortion services under such
		  Act.
	
	
		1.Modifying special rules
			 relating to coverage of abortion services under the Patient Protection and
			 Affordable Care Act to conform to long-standing Federal policy
			(a)In
			 generalSection 1303 of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), as amended by
			 section 10104(c) of such Act, is amended—
				(1)by redesignating subsections (c) and (d) as
			 subsections (e) and (f), respectively;
				(2)by redesignating
			 paragraph (4) of subsection (b) as subsection (d) and transferring such
			 subsection (d) after the subsection (c) inserted by paragraph (4) of this
			 subsection with appropriate indentation;
				(3)by amending
			 subsection (b) to read as follows:
					
						(b)Special rules
				relating to coverage of abortion servicesNothing in this Act (or any amendment made
				by this Act) shall be construed to require any health plan to provide coverage
				of or access to abortion services or to allow the Secretary or any other
				Federal or non-Federal person or entity in implementing this Act (or amendment)
				to require coverage of or access to such services.
						;
				(4)by inserting after
			 subsection (b) the following new subsection:
					
						(c)Limitation on
				abortion funding
							(1)In
				generalNo funds authorized
				or appropriated by this Act (or an amendment made by this Act), including
				credits applied toward qualified health plans under section 36B of the Internal
				Revenue Code of 1986 or cost-sharing reductions under section 1402 of this Act
				may be used to pay for any abortion or to cover any part of the costs of any
				health plan that includes coverage of abortion, except in the case where a
				woman suffers from a physical disorder, physical injury, or physical illness
				that would, as certified by a physician, place the woman in danger of death
				unless an abortion is performed, including a life-endangering physical
				condition caused by or arising from the pregnancy itself, or unless the
				pregnancy is the result of an act of rape or incest.
							(2)Option to
				purchase separate coverage or planNothing in this subsection shall be
				construed as prohibiting any non-Federal entity (including an individual or a
				State or local government) from purchasing separate coverage for abortions for
				which funding is prohibited under this subsection, or a plan that includes such
				abortions, so long as—
								(A)such coverage or
				plan is paid for entirely using only funds not authorized or appropriated by
				this Act; and
								(B)such coverage or
				plan is not purchased using—
									(i)individual premium
				payments required for a qualified health plan offered through an Exchange
				towards which a credit is applied under section 36B of the Internal Revenue
				Code of 1986; or
									(ii)other non-Federal
				funds required to receive a Federal payment, including a State's or locality's
				contribution of Medicaid matching funds.
									(3)Option to offer
				coverage or planNothing in
				this subsection or section 1311(d)(2)(B)(i) shall restrict any non-Federal
				health insurance issuer offering a qualified health plan from offering separate
				coverage for abortions for which funding is prohibited under this subsection,
				or a plan that includes such abortions, so long as—
								(A)premiums for such
				separate coverage or plan are paid for entirely with funds not authorized or
				appropriated by this Act;
								(B)administrative
				costs and all services offered through such coverage or plan are paid for using
				only premiums collected for such coverage or plan; and
								(C)any such
				non-Federal health insurance issuer that offers a qualified health plan through
				an Exchange that includes coverage for abortions for which funding is
				prohibited under this subsection also offers a qualified health plan through
				the Exchange that is identical in every respect except that it does not cover
				abortions for which funding is prohibited under this
				subsection.
								;
				(5)in subsection (e),
			 as redesignated by paragraph (1)—
					(A)in the heading,
			 strike regarding
			 abortion;
					(B)in the heading of
			 each of paragraphs (1) and (2), strike each place it appears
			 regarding
			 abortion; and
					(C)in paragraph (1),
			 insert conscience protection, abortion, or after State
			 laws regarding;
					(6)in subsection (f),
			 as redesignated by paragraph (1), by striking Nothing and
			 inserting Subject to subsection (g), nothing; and
				(7)by adding at the
			 end the following new subsection:
					
						(g)Nondiscrimination
				on abortion
							(1)NondiscriminationA
				Federal agency or program, and any State or local government that receives
				Federal financial assistance under this Act (or an amendment made by this Act),
				may not—
								(A)subject any
				individual or institutional health care entity to discrimination; or
								(B)require any health
				plan created or regulated under this Act (or an amendment made by this Act) to
				subject any individual or institutional health care entity to discrimination,
								on the
				basis that the health care entity does not provide, pay for, provide coverage
				of, or refer for abortions.(2)DefinitionIn this subsection, the term ‘‘healthcare
				entity’’ includes an individual physician or other health care professional, a
				hospital, a provider-sponsored organization, a health maintenance organization,
				a health insurance plan, or any other kind of health care facility,
				organization, or plan.
							(3)AdministrationThe Office for Civil Rights of the
				Department of Health and Human Services is designated to receive complaints of
				discrimination based on this subsection, and coordinate the investigation of
				such
				complaints.
							.
				(b)Conforming
			 amendmentSection 1334(a)(6) of such Act is amended to read as
			 follows:
				
					(6)Coverage
				consistent with federal policyIn entering into contracts under this
				subsection, the Director shall ensure that no multi-State qualified health plan
				offered in an Exchange provides coverage for abortions for which funding is
				prohibited under subsection 1303(c) of this
				Act.
					.
			
